    Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 1 of 15 PageID 1025




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

HANNAH WINCHESTER,

        Plaintiff,

v.                                                  Case No.: 6:20-cv-1225-DNF

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                  OPINION AND ORDER
        Plaintiff Hannah Rose Winchester1 judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying his claim for

supplemental security income benefits. The Commissioner filed the Transcript of

the proceedings (hereinafter referred to as “Tr.” followed by the appropriate page

number), and the parties filed a joint legal memorandum setting forth their respective

positions. As explained below, the decision of the Commissioner is REVERSED

and REMANDED pursuant to § 205(g) of the Social Security Act, 42 U.S.C. §

405(g).




1
  Plaintiff is a transgender individual who is currently using the name Jack or Jak Winchester.
(Doc. 29, p. 1 n.2, Tr. 37). Plaintiff identifies as a male and prefers masculine pronouns. (Doc. 29,
p. 1). The Court will therefore refer to Plaintiff by using masculine pronouns.
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 2 of 15 PageID 1026




   I.        Social Security Act Eligibility, Standard of Review, Procedural
             History, and the ALJ’s Decision

        A.     Social Security Eligibility

        The law defines disability as the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do his previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

        B.     Standard of Review

        The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.


                                             -2-
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 3 of 15 PageID 1027




Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of

law are not presumed valid and are reviewed under a de novo standard. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

        The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is   currently   engaged     in   substantial   gainful   employment.    20    C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,



                                         -3-
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 4 of 15 PageID 1028




then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform his past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).

      If the claimant cannot perform his past relevant work, the ALJ must determine

at step five whether the claimant’s RFC permits him to perform other work that

exists in the national economy. 20 C.F.R. § 404.1520(a)(4)(v), (g); 20 C.F.R.

§ 416.920(a)(4)(v), (g). At the fifth step, there are two ways in which the ALJ may

establish whether the claimant is capable of performing other work available in the

national economy. The first is by applying the Medical Vocational Guidelines, and

the second is by the use of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232,

1239-40 (11th Cir. 2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933

(11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove he is unable

to perform these jobs. Atha, 616 F. App’x at 993.




                                         -4-
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 5 of 15 PageID 1029




      C.     Procedural History

      Plaintiff filed an application for supplemental security income benefits on

April 15, 2018, alleging disability beginning June 1, 2015. (Tr. 66, 198-202).

Plaintiff later amended the onset date to April 15, 2018, the application date. (Tr. 16,

325). The application was denied initially on July 10, 2018, and upon

reconsideration on January 11, 2019. (Tr. 66, 80). Plaintiff requested a hearing and

on October 9, 2019, a hearing was held before Administrative Law Judge (“ALJ”)

Eric S. Fulcher. (Tr. 35-64). On October 30, 2019, the ALJ entered a decision finding

Plaintiff not under a disability since April 15, 2018, the date of the application. (Tr.

16-29).

      Plaintiff requested review of the hearing decision, but the Appeals Council

denied Plaintiff’s request on May 12, 2020. (Tr. 1-6). Plaintiff initiated the instant

action by Complaint (Doc. 1) filed on July 10, 2020, and the case is ripe for review.

The parties consented to proceed before a United States Magistrate Judge for all

proceedings. (Doc. 22).

      D.     Summary of ALJ’s Decision

      At step one of the sequential evaluation, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since April 15, 2018, the application date. (Tr.

18). At step two, the ALJ found that Plaintiff had the following severe impairments:

“seizure disorder/convulsions, complex regional pain syndrome, amplified pain



                                          -5-
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 6 of 15 PageID 1030




syndrome, reflex sympathetic dystrophy, neuropathy, obesity, depressive disorder,

generalized anxiety disorder, and post-traumatic stress disorder.” (Tr. 18). At step

three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that meets or medically equals the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d),

416.925, and 416.926). (Tr. 19).

       Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

             After careful consideration of the entire record, the
             undersigned finds that the claimant has the residual functional
             capacity to perform less than the full range of light work as
             defined in 20 [C.F.R. §] 416.967(b). The claimant can
             occasionally climb ramps and stairs, but never climb ladders,
             ropes, and scaffolds. The claimant can frequently balance,
             stoop, kneel, crouch, and crawl. The claimant can never work
             at unprotected height or around moving mechanical parts. The
             claimant cannot operate a motor vehicle as part of his work
             duties. The claimant can have occasional exposure to vibration.
             The claimant can perform simple, routine, and repetitive tasks
             and make simple work-related decisions. The claimant can
             occasionally interact with supervisors and coworkers, but can
             have no interaction with the public (this limitation does not
             preclude work where the public is present, but work which
             requires interaction with the public as part of regular work
             duties).

(Tr. 20). At step four, the ALJ found Plaintiff had no past relevant work. (Tr. 27).

       At step five, the ALJ relied on the testimony of a vocational expert to find that

considering Plaintiff’s age, education, work experience, and RFC, there are jobs that

existed in significant numbers in the national economy that Plaintiff could perform.


                                          -6-
    Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 7 of 15 PageID 1031




(Tr.27-28). Specifically, the ALJ found that Plaintiff could perform such

occupations as:

           (1) marker, DOT 2 209.587-034, light, unskilled, SVP 2.

           (2) checker I, DOT 222.687-010, light, unskilled, SVP 2

           (3) router, DOT 222.567-038, light, unskilled SVP 2

           (4) document preparer, DOT 249.587-018, sedentary, unskilled, SVP 2

           (5) parimutuel-ticket checker, DOT 219.587-010, sedentary, unskilled

               SVP 2

           (6) addresser, DOT 209.587-010, sedentary, unskilled, SVP 2.

(Tr. 28). The ALJ concluded that Plaintiff had not been under a disability since April

15, 2018, the date the application was filed. (Tr. 29).

     II.      Analysis

           On appeal, Plaintiff raises a single issue: whether the ALJ properly

considered 3 the medical opinions of record based on an adequate rationale and

substantial evidence at each stage of the sequential evaluation. Plaintiff argues that

ALJ did not properly consider the opinions of Carl Barr, D.O., Linda Riley, Ph.D.,




2
    DOT refers to the Dictionary of Occupational Titles.
3
  Plaintiff used the term “weigh” in stating the issue and throughout his argument. As the Court
discusses in this section, for applications filed after March 27, 2017 – like this application – the
Commissioner considers the persuasiveness and supportability of the opinion, as well as other
factors. 20 C.F.R. § 416.920c.


                                                -7-
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 8 of 15 PageID 1032




Tangela Culpepper, Ph.D., Koraly Horvath, M.D., and Mercedes DeCubas, Ph.D.

(Doc. 29. p. 21).

      At step four, the task of determining a claimant’s RFC and ability to work

rests with the administrative law judge and not with a doctor. Moore v. Comm’r of

Soc. Sec., 649 F. App’x 941, 945 (11th Cir. 2016). For disability cases filed after

March 27, 2017, a new standard applies for considering medical opinions. See 20

C.F.R. § 404.1520c. The Commissioner no longer defers or gives any specific

evidentiary weight, including controlling weight, to any medical opinion or prior

medical finding. 20 C.F.R. § 404.1520c(a). Instead, the Commissioner considers the

medical opinions together using the following factors: (1) supportability; (2)

consistency; (3) relationship with the claimant – including length of treatment

relationship, frequency of examinations, purpose of the treatment relationship,

extent of the treatment relationship, and examining relationship; (4) specialization;

and (5) other factors that tend to support or contradict the medical opinion or prior

administrative medical finding. 20 C.F.R. § 404.1520c(c)1-5. The most important

factors considered to determine the persuasiveness of the medical opinions or prior

administrative medical findings are supportability and consistency. 20 C.F.R. §

404.1520c(a).




                                        -8-
 Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 9 of 15 PageID 1033




      1. Dr. Barr’s Opinion

      Plaintiff argues the ALJ erroneously found Dr. Barr’s opinion not persuasive.

(Doc. 29, p. 28-29). Plaintiff claims the ALJ lacked familiarity with Plaintiff’s

diagnosis of Complex Regional Pain Syndrome (“CRPS”) and discounted the

opinion for improper reasons. (Doc. 29, p. 28-29).

      The ALJ summarized some of Dr. Barr’s treatment notes. In July 2018, the

ALJ noted that Plaintiff reported he was doing well on Tramadol and CBE oil, but

he had good days and bad days with pain. (Tr. 22 (citing Tr. 722-26)). The ALJ

described Plaintiff’s report of sharp pain in his right eye that could last 20 minutes,

and occur about three times per week. (Tr. 22 (citing Tr. 722-26)). The ALJ also

noted that an examination of the eye was unremarkable, the detailed neurological

examination was also unremarkable, and Plaintiff was continued on his medications.

(Tr. 22 (citing Tr. 722-26)). The ALJ summarized treatment notes from January 14,

2019 and January 23, 2019. (Tr. 23). The ALJ noted that Plaintiff was experiencing

oral pain due to impacted wisdom teeth and neuropathy and was continued on

Tramadol for pain control. (Tr. 23). The ALJ also noted that Plaintiff reported he

had two to seven episodes of chronic regional pain syndrome a week. (Tr. 23). He

experienced an aura or warm sensation behind his eyes, medication reduced his

“shocks sensations,” he had not been sleeping well, and he declined a suggestion for




                                         -9-
Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 10 of 15 PageID 1034




additional medication. (Tr. 23). The ALJ also noted that his examination was

unremarkable. (Tr. 23).

      The ALJ thoroughly summarized Dr. Barr’s September 23, 2019 Reflex

Sympathetic Dystrophy (RDS)/Complex Regional Pain Syndrome Type I (CRPS)

Medical Source Statement as follows:

            [Dr. Barr] noted the claimant experiences swelling, changes in
            skin color or texture, skin temperature changes, involuntary
            movements of the affected region, and neuropathy. He was
            unable to clearly determine the claimant’s prognosis because
            the etiology of the claimant’s impairment was unknown. He
            noted that the claimant’s medications may cause mood
            changes, drowsiness, and sedation (Exhibit 21F). He estimated
            the claimant cannot walk a full city block without rest or severe
            pain. The claimant can sit for 45 minutes to an hour at one time.
            The claimant can sit for about four hours total in an eight-hour
            working day (with normal breaks). He estimated the claimant
            can stand for up to twenty minutes at one time. The claimant
            can stand and walk for less than two hours total in an eight-
            hour working day (with normal breaks) (Exhibit 21 F). The
            claimant needs a job that permits shifting positions at will from
            sitting, standing, or walking. Dr. Barr further indicated the
            claimant needs periods of walking around during a working
            day. The claimant must walk every 90 minutes for 5 minutes
            each time. The claimant will need to take unscheduled breaks
            about five to six times during a working day due to muscle
            weakness, chronic fatigue, pain/paresthesias, numbness, body
            temperature fluctuation, and inflammation. He will need 5
            minutes up to an hour to rest before returning to work. While
            engaging in occasional stand and walking, the claimant must
            use a cane or other hand-held assistive device. During
            prolonged sitting, the claimant’s leg should be elevated 18
            inches occasionally to frequently during an 8-hour working
            day due to inflammation and pain (Exhibit 21F). Dr. Barr
            indicated the claimant can occasionally lift and carry 10
            pounds and less than ten pounds frequently. The claimant can
            frequently twist, occasionally stoop (bend), and rarely crouch
            or squat. He opined the claimant has significant limitation with



                                         - 10 -
Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 11 of 15 PageID 1035




               reaching, handling, and fingering. The claimant can grasp,
               turn, and twist objects on less than an occasional basis. The
               claimant can occasionally to frequently perform fine
               manipulation. The claimant can occasionally to frequently
               reach in front of his body. The claimant can reach overhead on
               less than an occasional basis (Exhibit 21F). Dr. Barr further
               noted the claimant will likely be off task twenty-five percent
               [or] more due to his symptoms being severe enough to interfere
               with attention and concentration needed to perform even
               simple work tasks. The claimant is capable of performing low
               stress work. The claimant will have good hours and bad hours.
               The claimant will likely be absent from work more than four
               days per month as a result of the impairments or treatment. The
               claimant is sensitive to barometric pressure changes, weather,
               environmental temperature extremes and changes, and noise
               (Exhibit 2lF).

(Tr. 26-27).

      The ALJ found Dr. Barr’s opinion unpersuasive for mainly three reasons. (Tr.

27). First, the ALJ noted that Dr. Barr found Plaintiff’s pain complaints out of

proportion to the documented evidence. (Tr. 27). Second, the ALJ found Dr. Barr’s

opinion that Plaintiff was unable to sustain even less than sedentary exertional work

inconsistent with him receiving only conservative and limited treatment since the

application date. (Tr. 27). And third, the ALJ found that Dr. Barr’s opinions are not

supported by his largely normal examination findings and are inconsistent with

consultative medical examiner, Martha Pollock, M.D.’s examination, which

included unremarkable examination findings. (Tr. 27, 731-37).




                                           - 11 -
Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 12 of 15 PageID 1036




      CRPS 4 “is a chronic pain syndrome most often resulting from trauma to a

single extremity.” SSR 03-2p, 2003 WL 223991, at *1 (Oct. 20, 2003).

             The most common acute clinical manifestations include
             complaints of intense pain and findings indicative of
             autonomic dysfunction at the site of the precipitating trauma.
             Later, spontaneously occurring pain may be associated with
             abnormalities in the affected region involving the skin,
             subcutaneous tissue, and bone. It is characteristic of this
             syndrome that the degree of pain reported is out of proportion
             to the severity of the injury sustained by the individual. When
             left untreated, the signs and symptoms of the disorder may
             worsen over time.

Id. (emphasis added). Neither the parties nor the ALJ acknowledged or evaluated

Plaintiff’s CRPS under SSR 03-2p. “Because the pathogenesis of CRPS/RSDs is not

entirely understood and because CRPS/RSDS is not a Listed Impairment under the

Regulations, the Social Security Administration issued SSR 03–2p to explain its

policies for developing and evaluating disability claims based on CRPS/RSDS.”

Channell v. Kijakazi, No. 2:18-cv-1059-JTA, 2021 WL 3131669, at *4 (M.D. Ala.

July 23, 2021) (citing Brooks v. Barnhart, 428 F. Supp. 2d 1189, 1191 (N.D. Ala.

2006) (citing SSR 03-2p)). “Although the pathogenesis of this disorder (the

precipitating mechanism(s) of the signs and symptoms characteristic of

RSDS/CRPS) has not been defined, dysfunction of the sympathetic nervous system

has been strongly implicated.” SSR 03-2p, 2003 WL 22399117, at *1 (Oct. 20,


4
  CRPS and RSDS (Reflex Sympathetic Dystrophy Syndrome) are “synonymous and are used to
describe a unique clinal syndrome that may develop following trauma.” SSR 03-2p, 2003 WL
22399117, at *1 (Oct. 20, 2003).


                                         - 12 -
Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 13 of 15 PageID 1037




2003). An abnormal sympathetic nervous system function may produce

inappropriate or exaggerated neural signs that may be misinterpreted as pain. Id. at

*2.

       CRPS typically presents as persistent, burning, aching, or searing pain that is

initially localized to the site of an injury. Id. “The degree of reported pain is often

out of proportion to the severity of the precipitating injury.” Id. To diagnose CRPS,

a claimant must present with persistent, intense pain along with swelling, autonomic

instability, abnormal hair or nail growth, osteoporosis, or involuntary movements of

the affected region of the initial injury. Id. Conflicting evidence in the medical record

is not unusual due to the transitory nature of this impairment and the complicated

diagnostic process involved. Id. at *5. To assess whether a claimant’s diagnosis of

CRPS affects a claimant’s ability to perform work-related functions:

             [o]pinions from an individual’s medical sources, especially
             treating sources, concerning the effect(s) of RSDS/CRPS on
             the individual’s ability to function in a sustained manner in
             performing work activities, or in performing activities of daily
             living, are important in enabling adjudicators to draw
             conclusions about the severity of the impairment(s) and the
             individual’s RFC.

Id. at *7.

       Here, the ALJ considered Plaintiff CRPS, but failed to mention or analyze it

under SSR 03-2p. The reasons the ALJ gave to find Dr. Barr’s opinions not

persuasive conflict with SSR 03-2p. For example, to discount Dr. Barr’s opinion, the

ALJ noted that Plaintiff’s pain complaints were out of proportion to the documented


                                          - 13 -
Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 14 of 15 PageID 1038




evidence. (Tr. 27). But a common characteristic of this syndrome is that the degree

of pain is out of proportion to the severity of any injury. SSR 03-2p, 2003 WL

223991, at *1 (Oct. 20, 2003). The ALJ also found Dr. Barr’s opinion not persuasive

because Plaintiff received only conservative and limited treatment. (Tr. 27). But

receiving only “conservative” or “limited” treatment does not discredit a plaintiff or

a medical provider’s opinion when the individual is suffering from CRPS. See

Channell v. Kijakazi, No. 2:18-cv-1059-JTA, 2021 WL 3131669, at *7 (M.D. Ala.

July 23, 2021) (citing Berstein v. Astrue, Case No. 3:09-cv-17-J-34MCR, 2010 WL

746491 at *8 (M.D. Fla. Mar. 3, 2010)). The ALJ further found Dr. Barr’s and

consultative examiner Dr. Pollock’s generally normal examination findings

inconsistent with Dr. Barr’s opinion. (Tr. 27). CRPS is a syndrome that is primarily

based on subjective complaints, and objective medical evidence is not a legitimate

basis for discounting Plaintiff’s treating physician’s opinion. See Channell, 2021

WL 3131669, at *7.

      For these reasons, the Court finds the ALJ failed to properly address Dr. Barr’s

opinion and Plaintiff’s CRPS especially given SSR 03-2p. The Court also finds the

ALJ did not articulate sufficient reasons to find Dr. Barr’s opinion was not

supportable or consistent with the medical records in evidence. The Court further

finds by determining Dr. Barr’s opinion not persuasive, the ALJ’s consideration of

Plaintiff’s other medical sources may have been colored by this determination,



                                        - 14 -
Case 6:20-cv-01225-DNF Document 30 Filed 09/03/21 Page 15 of 15 PageID 1039




especially as to Plaintiff’s subjective complaints of pain, which may then have

affected how the ALJ considered the other medical source statements. As a result,

on remand, the Court will require the Commissioner to reconsider all of the medical

evidence of record.

   III.   Conclusion

      The decision of the Commissioner is REVERSED, and this action is

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for the Commissioner

to reconsider Dr. Barr’s opinion as well as the other medical opinions of record. The

Clerk of Court is directed to enter judgment consistent with this opinion, terminate

any motions and deadlines, and thereafter close the file.

      DONE and ORDERED in Fort Myers, Florida on September 3, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        - 15 -
